Exhibit 10.1

ACCRUE SOFTWARE, INC.

 

 

 

 

SECURED CONVERTIBLE NOTE

PURCHASE AGREEMENT

 

 

 

 

February 4, 2003

ACCRUE SOFTWARE, INC.

SECURED CONVERTIBLE NOTE

PURCHASE AGREEMENT

This Secured Convertible Note Purchase Agreement (the "Agreement") is made as of
the 4th day of February, 2003 by and between Accrue Software, Inc., a Delaware
corporation (the "Company") and each of the purchasers listed on Exhibit A
attached to this Agreement (each a "Purchaser" and together the "Purchasers").

RECITALS

The Company desires to issue and sell, and each Purchaser desires to purchase, a
secured convertible promissory note in substantially the form attached to this
Agreement as Exhibit B (the "Note") which shall be convertible on the terms
stated therein into equity securities of the Company. The Notes and the equity
securities issuable upon conversion thereof (and the securities issuable upon
conversion of such equity securities) are collectively referred to herein as the
"Securities."

AGREEMENT

In consideration of the mutual promises contained herein and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties to
this Agreement agree as follows:

1. Purchase and Sale of Notes.

(a) Sale and Issuance of Notes. Subject to the terms and conditions of this
Agreement, each Purchaser agrees to purchase at the Closing (as defined below)
and the Company agrees to sell and issue to each Purchaser a Note in the
principal amount set forth opposite such Purchaser's name on Exhibit A. The
purchase price of each Note shall be equal to 100% of the principal amount of
such Note. The Company's agreements with each of the Purchasers are separate
agreements, and the sales of the Notes to each of the Purchasers are separate
sales, subject to Section 6(c) hereof.

(b) Closing; Delivery.

(i) The purchase and sale of the Notes shall take place at the offices of
Venture Law Group, a Professional Corporation, 2775 Sand Hill Road, Menlo Park,
California, at 10:00 a.m., on February 4th, 2003, or at such other time and
place as the Company and the Purchasers mutually agree upon, orally or in
writing (which time and place are designated as the "Initial Closing"). In the
event there is more than one closing, the term "Closing" shall apply to each
such closing, unless otherwise specified herein.

(ii) At each Closing, the Company shall deliver to each Purchaser the Note to be
purchased by such Purchaser against (1) payment of the purchase price therefor
by check payable to the Company or by wire transfer to a bank designated by the
Company, (2) delivery of counterpart signature pages to this Agreement and the
Note, and (3) delivery of a validly completed and executed IRS Form W-8 BEN or
IRS Form W-9, as applicable, establishing such Purchaser's exemption from
withholding tax, which forms are attached to this Agreement as Exhibit C.

(iii) Until the earlier of (A) such time as the aggregate amount of principal
indebtedness evidenced by the Notes equals a total of $810,000, or (B) the date
150 days from the date hereof, the Company may sell additional Notes to such
persons or entities as determined by the Company, or to any Purchaser who
desires to acquire additional Notes. All such sales shall be made on the terms
and conditions set forth in this Agreement. For purposes of this Agreement, and
all other agreements contemplated hereby, any additional purchaser so acquiring
Notes shall be deemed to be a "Purchaser" for purposes of this Agreement, and
any notes so acquired by such additional purchaser shall be deemed to be "Notes"
and "Securities" as applicable.

2. Stock Purchase Agreement. Each Purchaser understands and agrees that the
conversion of the Notes into equity securities of the Company in connection with
a proposed equity financing of the Company will require such Purchaser's
execution of certain agreements relating to the purchase and sale of such
securities as well as any rights relating to such equity securities.

3. Security Interest. The indebtedness represented by the Notes shall be secured
by certain of the assets of the Company and its direct and indirect United
States subsidiaries (the "Collateral") in accordance with the provisions of the
Note.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to, and covenants with, the Purchasers, as follows:

(a) Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business as now conducted and as proposed to be conducted. The Company is
duly qualified to transact business and is in good standing in each jurisdiction
in which the failure so to qualify would have a material adverse effect on its
business, financial condition or properties (a "Material Adverse Effect").

(b) Authorization. The Agreement and the Notes, and the Common Stock issuable
upon conversion of the Notes, have been duly authorized by the Board of
Directors of the Company. The Agreement and the Notes, when executed and
delivered by the Company, shall constitute valid and legally binding obligations
of the Company, enforceable against the Company in accordance with their
respective terms except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and other laws of general
application affecting enforcement of creditors' rights generally, as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

(c) Non-Contravention. The execution and delivery of this Agreement, the
issuance and sale of the Notes (and the stock issuable upon conversion of the
Notes), to be sold by the Company under this Agreement, the fulfillment of the
terms of this Agreement and the consummation of the transactions contemplated
hereby will not (A) conflict with or constitute a violation of, or default (with
the passage of time or otherwise) under, (i) any material bond, debenture, note
or other evidence of indebtedness, or any material lease, contract, indenture,
mortgage, deed of trust, loan agreement, joint venture or other agreement or
instrument to which the Company is a party or by which it or its property is
bound, (ii) the certificate of incorporation, by-laws or other organizational
documents of the Company, or (iii) any law, administrative regulation, ordinance
or order of any court or governmental agency, arbitration panel or authority
binding as of the Closing upon the Company or its property which is reasonably
likely to result in a Material Adverse Effect. No consent, approval,
authorization or other order of, or registration, qualification or filing with,
any regulatory body, administrative agency, or other governmental body in the
United States is required for the execution and delivery of this Agreement and
the valid issuance and sale of the Notes to be sold pursuant to this Agreement,
other than such as have been made or obtained, and except for any securities
filings required to be made under federal or state securities laws or the
requirements of the National Association of Securities Dealers, Inc. and which
may be required to be made after the Closing. For purposes of clauses (i) and
(iii) of this paragraph (c), "the Company" shall be deemed to include all direct
and indirect United States subsidiaries of the Company.

(d) Capitalization. The capitalization of the Company is described in the
Company's filings (the "SEC Documents") with the Securities and Exchange
Commission (the "SEC") as of the dates set forth therein. The Company has not
issued any capital stock since September 21, 2000, other than pursuant to
employee benefit plans disclosed in the Company's SEC Documents. Except as set
forth in or contemplated by the Company's SEC Documents, there are no
outstanding rights (including, without limitation, preemptive rights), warrants
or options to acquire, or instruments convertible into or exchangeable for, any
unissued shares of capital stock or other equity interest in the Company, or any
contract, commitment, agreement, understanding or arrangement of any kind to
which the Company is a party and relating to the issuance or sale of any capital
stock of the Company, any such convertible or exchangeable securities or any
such rights, warrants or options. No preemptive right, co-sale right,
registration right or limitation or restriction on granting the registration
rights set forth in Section 10 hereof, right of first refusal or other similar
right exists (or has not been waived) with respect to the issuance and sale of
the Notes.

(e) Legal Proceedings. There is no legal or governmental proceeding pending, or,
to the knowledge of the Company, threatened, to which the Company or any
subsidiary of the Company is a party or of which the business or property of the
Company or any subsidiary of the Company is subject that is not disclosed in the
Company's SEC Documents, which is reasonably likely to result in a Material
Adverse Effect.

(f) No Violations. The Company is not in violation of its certificate of
incorporation, bylaws or other organizational document, or, except as otherwise
described in the SEC Documents, violation of any law, administrative regulation,
ordinance or order of any court or governmental agency, arbitration panel or
authority applicable to the Company, which violation, individually or in the
aggregate, has had, or would be reasonably likely to have, a Material Adverse
Effect, and the Company is not in default (and there exists no condition which,
with the passage of time or otherwise, would constitute a material default) in
the performance of any bond, debenture, note or any other evidence of
indebtedness in any indenture, mortgage, deed of trust or any other agreement or
instrument to which the Company is a party or by which the Company is bound or
by which the property of the Company is bound, which has had, or would be
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect. For purposes of this paragraph (f), "the Company" shall be deemed to
include all direct and indirect subsidiaries of the Company.

(g) Reporting Status. The Company has filed all reports, schedules, registration
statements, forms and other documents required to be filed by the Company with
the SEC, including those that the Company may file with the SEC after the date
of this Agreement until the Closing ("SEC Filings") required to be filed as of
the date hereof. The SEC Filings (i) were or will be filed on a timely basis,
(ii) at the time filed, were or will be prepared in compliance in all material
respects with the applicable requirements of the Securities Act and the Exchange
Act, as the case may be, and the rules and regulations of the SEC thereunder
applicable to such SEC Filings, and (iii) did not or will not at the time they
were or are filed contain any untrue statement of a material fact or omit to
state a material fact required to be stated in such SEC Filings or necessary in
order to make the statements in such SEC Filings, in the light of the
circumstances under which they were made, not misleading.

(h) Collateral. The Company and each of its direct and indirect United States
subsidiaries has good title to the Collateral, free of any Liens except
Permitted Liens. This Agreement creates in favor of the Purchasers a valid
security interest in all of the Company's right, title and interest in and to
the Collateral, and upon the filing of appropriate UCC financing statements with
the Delaware Secretary of State, the Purchasers' security interest hereunder and
under the Notes will be duly perfected in all of the Collateral in which a
security interest may be perfected by such filing.

5. Representations and Warranties of the Purchasers. Each Purchaser hereby
represents and warrants to the Company that:

(a) Authorization. Such Purchaser has full power and authority to enter into
this Agreement. This Agreement, when executed and delivered by the Purchaser,
will constitute a valid and legally binding obligation of the Purchaser,
enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors' rights
generally, and as limited by laws relating to the availability of a specific
performance, injunctive relief, or other equitable remedies.

(b) Purchase Entirely for Own Account. This Agreement is made with the Purchaser
in reliance upon the Purchaser's representation to the Company, which by the
Purchaser's execution of this Agreement, the Purchaser hereby confirms, that the
Securities to be acquired by the Purchaser will be acquired for investment for
the Purchaser's own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities. The Purchaser has not been formed for the specific purpose of
acquiring any of the Securities.

(c) Knowledge. The Purchaser is aware of the Company's business affairs and
financial condition and has acquired sufficient information about the Company to
reach an informed and knowledgeable decision to acquire the Securities.

(d) Restricted Securities. The Purchaser understands that the Securities have
not been, and will not be, registered under the Securities Act of 1933, as
amended (the "Securities Act"), by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Purchaser's representations as expressed herein. The Purchaser understands that
the Securities are "restricted securities" under applicable U.S. federal and
state securities laws and that, pursuant to these laws, the Purchaser must hold
the Securities indefinitely unless they are registered with the Securities and
Exchange Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available. The Purchaser
acknowledges that, except as expressly set forth herein, the Company has no
obligation to register or qualify the Securities for resale. The Purchaser
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Securities,
and on requirements relating to the Company which are outside of the Purchaser's
control, and which the Company is under no obligation and may not be able to
satisfy.

(e) Not a Listed Security. The Purchaser understands that the Company's stock is
not listed on a national securities exchange, and that the Company has made no
assurances that the Company's stock will ever be traded on a national securities
exchange.

(f) Legends. The Purchaser understands that the Securities, and any securities
issued in respect thereof or exchange therefor, may bear one or all of the
following legends:

(i) "THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT
WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. EXCEPT
IN COMPLIANCE WITH RULE 144 PROMULGATED UNDER THE SECURITIES ACT OF 1933 OR ANY
OTHER AVAILABLE EXEMPTION FROM REGISTRATION, NO SUCH SALE OR DISTRIBUTION MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933."

(ii) THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE HELD BY A PERSON WHO MAY
BE DEEMED TO BE AN AFFILIATE OF THE ISSUER FOR PURPOSES OF RULE 144 PROMULGATED
UNDER THE ACT.

(iii) Any legend required by the Blue Sky laws of any state to the extent such
laws are applicable to the shares represented by the certificate so legended.

(g) Accredited Investor. The Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

(

h) Foreign Investors. If a Purchaser is not a United States person (as defined
by Rule 902(k) under the Securities Act), such Purchaser hereby represents that
it has satisfied itself as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Securities
or any use of this Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Securities, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Securities. Such Purchaser's subscription and payment
for, and his or her continued beneficial ownership of the Securities, will not
violate any applicable securities or other laws of Purchaser's jurisdiction.
Such Purchaser also hereby represents that such Purchaser is not a "10-percent
shareholder" as defined in Section 871(h) of the Internal Revenue Code of 1986,
as amended.



6. Conditions of the Purchasers' Obligations at Closing. The obligations of each
Purchaser to the Company under this Agreement are subject to the fulfillment, on
or before the Closing, of each of the following conditions, unless otherwise
waived:

(a) Representations and Warranties. The representations and warranties of the
Company contained in Section 4 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the date of the Closing.

(b) Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.

(c) Minimum Amount. A minimum of $500,000 aggregate principal amount of the
Notes shall be purchased by the Purchasers at the initial Closing under this
Agreement.

7. Conditions of the Company's Obligations at Closing. The obligations of the
Company to each Purchaser under this Agreement are subject to the fulfillment,
on or before the Closing, of each of the following conditions, unless otherwise
waived:

(a) Representations and Warranties. The representations and warranties of each
Purchaser contained in Section 5 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the Closing.

(b) Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.

(c) Delivery of Form W-8 BEN or Form W-9. Each Purchaser shall have completed
and delivered to the Company a validly executed IRS Form W-8 BEN or IRS Form
W-9, as applicable, establishing such Purchaser's exemption from withholding
tax.

8. Covenants of the Company.

(a) Negative Covenants. Until the earlier to occur of the conversion or
repayment in full of the Notes, the Company shall not do any of the following
without the prior written consent of Purchasers holding a majority of the
outstanding principal amount of the Notes, which consent will not be
unreasonably withheld or delayed:

(i) Secured Indebtedness. Create, incur, assume, or be liable for any secured
Indebtedness which is senior in right of payment to the Notes other than
Permitted Indebtedness or Permitted Senior Indebtedness.

(ii) Liens. Create, incur, or allow any Lien on any of its property, except for
Permitted Liens.

(iii) Dividends and Distributions. Pay any dividends or make any distribution or
payment other than dividends payable solely in the Company's Common Stock or
redeem, retire or purchase any capital stock except for repurchases of stock
from former employees, consultants, or directors of Company under the terms of
applicable repurchase agreements, provided that no Event of Default (as defined
in the Notes) has occurred, is continuing or would exist after giving effect to
the repurchases.

(b) Affirmative Covenants.

(i) Registration of Intellectual Property. The Company shall, within a period of
thirty (30) days following the initial Closing, file with the U.S. Copyright
Office (the "CO") registrations with respect to all material copyrights of the
Company, provided that the legal, registration and other related costs and
expenses associated with such registrations and filings do not exceed $2,000 in
the aggregate. With respect to any registrations so filed, the Company shall
also concurrently make such filings as are required such that the Purchasers
have a first priority security interest in such copyrights (subject to Permitted
Liens created to secure Senior Permitted Indebtedness). At the request of the
Purchasers holding a majority of the outstanding principal amount of the Notes,
the Company shall also take commercially reasonable actions to register any
additional copyrights developed or acquired hereafter with the CO.

(ii) Perfection of Security Interest. The Company shall file any amendments to
UCC-1 financing statements or filings with the CO and PTO, and shall make new
filings, as are required in order to perfect the Purchasers' security interest
in the Collateral (including Collateral developed or acquired hereafter),
including without limitation as required upon the reorganization of the Company
under the laws of a jurisdiction other than the State of Delaware.

(iii) Preservation of Collateral. The Company shall keep all of its inventory in
good and marketable condition, free from material defects. Returns and
allowances between the Company and its account debtors will follow the Company's
customary practices in the ordinary course of business.

(iv) Additional Closings. The Company shall use reasonable efforts to sell the
remaining amount of Notes authorized for sale hereunder ($810,000 less the
principal amount of Notes sold in the Initial Closing) within the time period
provided by Section 1(b) hereof (provided, however, that the Company shall not
be required to sell Notes in any transaction that would not comply with
applicable law).

(c) Certain Definitions. As used in this Agreement, the following capitalized
terms have the following meanings:

(i) "Indebtedness" shall mean indebtedness owed by the Company to banks,
commercial finance lenders, insurance companies, leasing or equipment financing
institutions, lending institutions or any other parties, which is for money
borrowed or the deferred purchase price or leasing of equipment, whether or not
secured.

(ii) "Lien" shall mean, with respect to any asset or property of the Company,
any security interest, mortgage, pledge, lien, claim, charge or other
encumbrance in, of, or on such property or the income therefrom, including,
without limitation, the interest of a vendor or lessor under a conditional sale
agreement, capital lease or other title retention agreement, or any agreement to
provide any of the foregoing, and the filing of any financing statement or
similar instrument under the Uniform Commercial Code or comparable law of any
jurisdiction.

(iii) "Permitted Indebtedness" shall mean: (i) Indebtedness to trade creditors
incurred in the ordinary course of business; (ii) Indebtedness secured by
Permitted Liens; (v) Indebtedness of Company to any of its subsidiaries; (iii)
Indebtedness which is first applied to fully pay all amounts due under the
Notes; and (iv) extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness set forth above, provided
that the principal amount thereof is not increased or the terms thereof are not
modified to impose more burdensome terms upon Company, as the case may be.

(iv) "Permitted Senior Indebtedness" shall mean Indebtedness secured by the
Permitted Liens described in subsections (iv), (v), (x) and (xii) of the
definition of Permitted Liens.

(v) "Permitted Liens" means (i) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established; (ii) Liens in respect of property or
assets imposed by law which were incurred in the ordinary course of business,
such as carriers', warehousemen's, materialmen's and mechanics' Liens and other
similar Liens arising in the ordinary course of business which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings; (iii) Liens incurred or deposits made
in the ordinary course of business in connection with workers' compensation,
unemployment insurance and other types of social security, statutory
obligations, contract bids, government contracts, performance and return of
money bonds and other similar obligations, incurred in the ordinary course of
business, whether pursuant to statutory requirements, common law or consensual
arrangements; (iv) Liens securing obligations under a capital lease if such
Liens do not extend to property other than the property leased under such
capital lease; (v) Liens upon any equipment or other property acquired or held
by Company or any of its subsidiaries to secure the purchase price of such
equipment or other property or Indebtedness incurred solely for the purpose of
financing the acquisition of such equipment or other property, so long as such
Lien extends only to the equipment or other property financed, and any
accessions, replacements, substitutions and proceeds (including insurance
proceeds) thereof or thereto; (vi) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payments of customs duties in
connection with the importation of goods; (vii) Liens which constitute rights of
setoff of a customary nature or banker's liens, whether arising by law or by
contract; (viii) Leases or subleases and licenses or sublicenses granted in the
ordinary course of Company's business; (ix) Liens securing Indebtedness which is
first applied to fully pay all amounts due under the Notes; (x) Liens securing
indebtedness of a Person (other than an existing subsidiary of the Company)
existing at the time such Person becomes a subsidiary of the Company or is
merged with or into the Company or a subsidiary of the Company or Liens securing
Indebtedness incurred in connection with an acquisition, merger or
consolidation; provided, that such Liens were in existence prior to the date of
such acquisition, merger or consolidation, were not incurred in anticipation
thereof, and do not extend to any other assets; (xi) Liens which are expressly
subordinate to the Notes; and (xii) Liens upon property or assets purchased or
otherwise acquired for consideration after the date hereof that do not extend to
any other property or assets except those purchased or otherwise acquired;
provided that, with respect to clauses (x)(but only if the primary purpose of
such acquisition, merger or consolidation is capital raising) and (xii) above,
the Company's consolidated net tangible assets are equal to or greater than 250%
of the Company's aggregate secured indebtedness (including the Notes and the
proposed secured indebtedness to be secured by such Liens).

(vi) "Person" means any corporation, individual, limited liability company,
joint stock company, joint venture, partnership, unincorporated association,
governmental regulatory entity, country, state or political subdivision thereof,
trust, municipality or other entity.

9. Covenant of the Holders.

(a) Further Assurances. At any time and from time to time, upon the written
request of the Company and at the Company's expense, the Holders will promptly
and duly authenticate and deliver such instruments and documents and take such
further action as the Company may reasonably request for the purpose of enabling
the Company to incur Permitted Indebtedness and Senior Permitted Indebtedness
and otherwise preserving such rights under this Agreement including, without
limitation, filing any financing statements or amendments thereto under the UCC
as in effect with respect to Permitted Liens.

10. Registration Rights.

10.1 Definitions. As used in this Section 10:

(a) The terms "register," "registered," and "registration" refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act of 1933, as amended (the "Securities Act"),
and the subsequent declaration or ordering of the effectiveness of such
registration statement;

(b) The term "Registrable Securities" means: (i) the shares of the Company's
Common Stock issued or issuable upon conversion of the Notes (including Common
Stock issued or issuable upon conversion of Preferred Stock which is issued upon
conversion of the Notes); and (ii) any other shares of Common Stock of the
Purchaser issued as (or issuable upon the conversion or exercise of any warrant,
right or other security which is issued as) a dividend or other distribution
with respect to, or in exchange for or in replacement of, the Securities,
excluding in all cases, however, any Registrable Securities sold by a person in
a transaction in which such person's rights under this Agreement and the Note
are not assigned; provided, however, that Common Stock or other securities shall
only be treated as Registrable Securities if and so long as they have not been
(A) sold to or through a broker or dealer or underwriter in a public
distribution or a public securities transaction, or (B) sold in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act under Section 4(1) thereof so that all transfer restrictions, and
restrictive legends with respect thereto, if any, are removed upon the
consummation of such sale;

(c) The number of shares of "Registrable Securities then outstanding" shall mean
the number of shares of Common Stock outstanding which are, and the number of
shares of Common Stock issuable pursuant to the then exercisable or convertible
securities which are, Registrable Securities;

(d) The term "Holder" means any holder of outstanding Registrable Securities
who, subject to the limitations set forth in Section 10.7 below, acquired such
Registrable Securities in a transaction or series of transactions not involving
any registered public offering; and

(e) The term "Form S-3" means such form under the Securities Act as in effect on
the date hereof or any registration form under the Securities Act subsequently
adopted by the Securities and Exchange Commission ("SEC") which permits
inclusion or incorporation of substantial information by reference to other
documents filed by the Purchaser with the SEC.

10.2 Company Registration. If (but without any obligation to do so) the Company
proposes to register (including for this purpose a registration effected by the
Company for stockholders other than the Holders) any of its stock under the
Securities Act in connection with the public offering of such securities solely
for cash (other than a registration relating solely to the sale of securities to
participants in a Company stock plan or a transaction covered by Rule 145 under
the Securities Act, a registration in which the only stock being registered is
Common Stock issuable upon conversion of debt securities which are also being
registered), the Company shall, at such time, promptly give each Holder written
notice of such registration. Upon the written request of each Holder given
within 20 days after mailing of such notice by the Company in accordance with
Section 11(e), the Company shall, subject to the provisions of Section 10.6,
cause to be registered under the Securities Act all of the Registrable
Securities that each such Holder has requested to be registered.

10.3 Form S-3 Registration. In case the Company shall receive from any Holder or
Holders of not less than fifty percent (50%) of the Registrable Securities then
outstanding a written request or requests that the Company effect a registration
on Form S-3 and any related qualification or compliance with respect to all or a
part of the Registrable Securities owned by such Holder or Holders, the Company
will:

(a) promptly give written notice of the proposed registration, and any related
qualification or compliance, to all other Holders;

(b) as soon as practicable, effect such registration and all such qualifications
and compliances as may be so requested and as would permit or facilitate the
sale and distribution of all or such portion of such Holder's or Holders'
Registrable Securities as are specified in such request, together with all or
such portion of the Registrable Securities of any other Holder or Holders
joining in such request as are specified in a written request given within 15
days after receipt of such written notice from the Company; provided, however,
that the Company shall not be obligated to effect any such registration,
qualification or compliance, pursuant to this Section 10.3: (1) if Form S-3 is
not available for such offering by the Holders; (2) if the Company shall furnish
to the Holders a certificate signed by the President of the Company stating that
in the good faith judgment of the Board of Directors of the Company, it would be
seriously detrimental to the Company and its shareholders for such Form S-3
Registration to be effected at such time, in which event the Company shall have
the right to defer the filing of the Form S-3 registration statement for a
period of not more than 90 days after receipt of the request of the Holder or
Holders under this Section 10.3; provided, however, that the Company shall not
utilize this right more than once in any twelve month period; (3) if the Company
has, within the 12 month period preceding the date of such request, already
effected two registrations on Form S-3 for the Holders; or (4) in any particular
jurisdiction in which the Company would be required to qualify to do business or
to execute a general consent to service of process in effecting such
registration, qualification or compliance; and

(c) Subject to the foregoing, the Company shall file a registration statement on
Form S-3 covering the Registrable Securities and other securities so requested
to be registered promptly after receipt of the request or requests of the
Holders.

10.4 Obligations of the Company. Whenever required under this Section 10 to
effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

(a) Prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its commercially reasonable efforts to cause such
registration statement to become effective, and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for up to 90 days;

(b) Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all securities covered by such
registration statement;

(c) Furnish to the Holders such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Act, and such
other documents as they may reasonably request in order to facilitate the
disposition of Registrable Securities owned by them;

(d) Cause all such Registrable Securities registered pursuant hereunder to be
listed on each securities exchange on which similar securities issued by the
Company are then listed.

10.5 Furnish Information. It shall be a condition precedent to the obligations
of the Company to take any action pursuant to this Section 10 with respect to
the Registrable Securities of any selling Holder that such Holder shall furnish
to the Company such information regarding itself, the Registrable Securities
held by it, and the intended method of disposition of such securities as shall
be required to effect the registration of such Holder's Registrable Securities.

10.6 Expenses of Registration.

(a) Company Registration. All expenses other than underwriting discounts and
commissions incurred in connection with registrations, filings or qualifications
of Registrable Securities pursuant to Section 10.2 for each Holder (which right
may be assigned as provided in Section 10.10), including (without limitation)
all registration, filing, and qualification fees, printers' and accounting fees,
fees and disbursements of counsel for the Company shall be borne by the Company.
The Company shall not be required to pay the fees or expenses of separate
counsel to the selling Holders.

(b) Registration on Form S-3. All expenses incurred in connection with a
registration requested pursuant to Section 10.3, including (without limitation)
all registration, filing, qualification, printer and accounting fees shall
be borne by the Company. The Company shall not be required to pay any
underwriters' or brokers' fees, discounts or commissions relating to the
Registrable Securities, or the fees or expenses of separate counsel to the
selling Holders.

10.7 Underwriting Requirements. In connection with any offering involving an
underwriting of shares of the Company's capital stock, the Company shall not be
required under Section 10.2 to include any of the Holders' securities in such
underwriting unless they accept the terms of the underwriting as agreed upon
between the Company and the underwriters selected by it (or by other persons
entitled to select the underwriters), and then only in such quantity as the
underwriters determine in their sole discretion will not jeopardize the success
of the offering by the Company. If the total amount of securities, including
Registrable Securities, requested by stockholders to be included in such
offering exceeds the amount of securities sold other than by the Company that
the underwriters determine in their sole discretion is compatible with the
success of the offering, then the Company shall be required to include in the
offering only that number of such securities, including Registrable Securities,
which the underwriters determine in their sole discretion will not jeopardize
the success of the offering (the securities so included to be apportioned pro
rata among the selling stockholders according to the total amount of securities
entitled to be included therein owned by each selling stockholder or in such
other proportions as shall mutually be agreed to by such selling stockholders)
but in no event shall the amount of securities of the selling Holders included
in the offering be reduced below 20% of the total amount of securities included
in such offering. For purposes of the preceding parenthetical concerning
apportionment, for any selling stockholder which is a holder of Registrable
Securities and which is a partnership or corporation, the partners, retired
partners and stockholders of such holder, or the estates and family members of
any such partners and retired partners and any trusts for the benefit of any of
the foregoing persons shall be deemed to be a single "selling stockholder," and
any pro-rata reduction with respect to such "selling stockholder" shall be based
upon the aggregate amount of shares carrying registration rights owned by all
entities and individuals included in such "selling stockholder," as defined in
this sentence.

10.8 Indemnification. In the event any Registrable Securities are included in a
registration statement under this Section 10:

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder and each person, if any, who controls such Holder within the meaning
of the Securities Act or the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), against any losses, claims, damages, or liabilities (joint or
several) to which any of the foregoing persons may become subject, under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any of the following statements, omissions or
violations (collectively a "Violation"): (i) any untrue statement or alleged
untrue statement of a material fact contained in such registration statement,
including any final prospectus contained therein or any amendments or
supplements thereto, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (iii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, any state securities law or any
rule or regulation promulgated under the Securities Act, the Exchange Act or any
state securities law; and the Company will pay, as incurred, any legal or other
expenses reasonably incurred by any person intended to be indemnified pursuant
to this subsection 10.8(a), in connection with investigating or defending any
such loss, claim, damage, liability, or action; provided, however, that the
indemnity agreement contained in this subsection 10.8(a) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability, or action
if such settlement is effected without the consent of the Company, which consent
shall not be unreasonably withheld, nor shall the Company be liable in any such
case for any such loss, claim, damage, liability, or action to the extent that
it arises out of or is based upon a Violation which occurs in reliance upon and
in conformity with written information furnished expressly for use in connection
with such registration by such Holder or controlling person;

(b) To the extent permitted by law, each selling Holder will indemnify and hold
harmless the Company, each of its directors, each of its officers who has signed
the registration statement, each person, if any, who controls the Company within
the meaning of the Securities Act or the Exchange Act, any other Holder selling
securities in such registration statement and any controlling person of any such
other Holder, against any losses, claims, damages, or liabilities (joint or
several) to which any of the foregoing persons may become subject, under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any Violation, in each case to the extent (and only to
the extent) that such Violation occurs in reliance upon and in conformity with
written information furnished by such Holder expressly for use in connection
with such registration; and each such Holder will pay, as incurred, any legal or
other expenses reasonably incurred by any person intended to be indemnified
pursuant to this subsection 10.8(b), in connection with investigating or
defending any such loss, claim, damage, liability, or action; provided, however,
that the indemnity agreement contained in this subsection 10.8(b) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Holder,
which consent shall not be unreasonably withheld; provided that in no event
shall any indemnity under this subsection 10.8(b) exceed the gross proceeds from
the offering received by such Holder;

(c) Promptly after receipt by an indemnified party under this Section 10.8 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 10.8, deliver to the indemnifying
party a written notice of the commencement thereof and the indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly noticed,
to assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party shall have the right to retain its
own counsel, with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this
Section 10.8, but the omission so to deliver written notice to the indemnifying
party will not relieve it of any liability that it may have to any indemnified
party otherwise than under this Section 10.8;

(d) If the indemnification provided in this Section 10.8 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, liability, claim, damage or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties' relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission; and

(e) The obligations of the Company and Holders under this Section 10.8 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Section 10, and otherwise.

10.9 Reports Under Securities Exchange Act of 1934. With a view to making
available to the Holders the benefits of Rule 144 promulgated under the
Securities Act ("Rule 144") and any other rule or regulation of the SEC that may
at any time permit a Holder to sell securities of the Company to the public
without registration, the Company agrees to use its best efforts to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144, at all times;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested in availing any
Holder of any rule or regulation of the SEC which permits the selling of any
such securities without registration.

10.10 Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 10 may only be assigned
by a Holder to a transferee or assignee of all of such Holder's interest in
Holder's Note, and shall be subject to the restrictions on transfers contained
in such Note. Such assignment shall be effective only if immediately following
such transfer the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act.

10.11 Termination of Registration Rights. The rights granted under this Section
10 shall terminate upon the earlier of (a) five (5) years following the date of
this Agreement, or (b) with respect to any Holder, at such time as such Holder
may sell all of such Holder's Registrable Securities in any one three month
period pursuant to Rule 144 or such successor rule as may be adopted.

11. Miscellaneous.

(a) Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

(b) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

(c) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

(d) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(e) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or 48 hours
after being deposited in the U.S. mail as certified or registered mail with
postage prepaid, if such notice is addressed to the party to be notified at such
party's address or facsimile number as set forth below or as subsequently
modified by written notice.

(f) Finder's Fee. Each party represents that it neither is nor will be obligated
for any finder's fee or commission in connection with this transaction. Each
Purchaser agrees to indemnify and to hold harmless the Company from any
liability for any commission or compensation in the nature of a finder's fee
(and the costs and expenses of defending against such liability or asserted
liability) for which each Purchaser or any of its officers, employees, or
representatives is responsible. The Company agrees to indemnify and hold
harmless each Purchaser from any liability for any commission or compensation
in the nature of a finder's fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.

(g) Amendments and Waivers. Any term of this Agreement may only be amended or
waived with the written consent of the Company and the holders of at least a
majority of the outstanding principal amount of the Notes (provided that
amendment of Section 10 hereof shall instead require the written consent of the
holders of at least of majority of the Registrable Securities then outstanding).
Any amendment or waiver effected in accordance with this Section 11(g) shall be
binding upon each Purchaser and each transferee of the Securities, each future
holder of all such Securities, and the Company.

(h) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.

(i) Entire Agreement. This Agreement, and the documents referred to herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof, and any and all other written or oral agreements existing
between the parties hereto are expressly canceled.

(j) Exculpation Among Purchasers. Each Purchaser acknowledges that it is not
relying upon any person, firm or corporation, other than the Company and its
officers and directors, in making its investment or decision to invest in the
Company. Each Purchaser agrees that no Purchaser nor the respective controlling
persons, officers, directors, partners, agents, or employees of any Purchaser
shall be liable for any action heretofore or hereafter taken or omitted to be
taken by any of them in connection with the Securities.

(k) Advice of Legal Counsel. Each party acknowledges and represents that, in
executing this Agreement, it has had the opportunity to seek advice as to its
legal rights from legal counsel and that the person signing on its behalf has
read and understood all of the terms and provisions of this Agreement. This
Agreement shall not be construed against any party by reason of the drafting or
preparation thereof.

(l) Fees and Expenses. The Company shall pay promptly after the Closing the fees
and expenses of Fenwick & West, the counsel for the Purchasers, incurred in
connection with performing due diligence with respect to this Agreement, the
documents referred to herein and the transactions contemplated hereby and
thereby, provided such fees and expenses do not exceed, in the aggregate,
$15,000.

(m) Corporate Securities Law. THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT
OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS
OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF THE SECURITIES OR THE PAYMENT OR
RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO THE QUALIFICATION IS
UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM THE QUALIFICATION BY
SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF
ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON THE QUALIFICATION
BEING OBTAINED UNLESS THE SALE IS SO EXEMPT.

[Signature Pages Follow]

The parties have executed this Secured Convertible Note Purchase Agreement as of
the date first written above.

COMPANY:

ACCRUE SOFTWARE, INC.

 

By: /s/ Jonathan D. Becher

President and CEO

Name: Jonathan D. Becher

Address: 48634 Milmont Drive

Fremont, CA 94538-7353

Facsimile Number: (510) 580-4501

 

PURCHASERS:

 

RS Orphan Fund, LP

By: /s/ Paul H. Stephens

Name: Paul H. Stephens



Title: Investment Advisory

General Partner

Address: 388 Market St.

San Francisco, CA 94111

Facsimile Number:

 

PURCHASERS:

RS Orphan Offshore Fund, LP

By: /s/ Paul H. Stephens

Name: Paul H. Stephens



Title: Investment Advisory

General Partner

Address: 388 Market St.

San Francisco, CA 94111

Facsimile Number:

 

Sterling Payot Capital, LP

By: /s/ Robert M. Smelick

Name: Robert M. Smelick



Title: General Partner

Address: 65 Cloudview Rd.

Sausalito, CA 94956

Facsimile Number:

 

Robert M. Smelick

/s/ Robert M. Smelick

Robert M. Smelick



Address: 65 Cloudview Rd.

Sausalito, CA 94956

Facsimile Number:

PURCHASERS:

 

ELIZABETH W. KORRELL

/s/ Elizabeth W. Korrell

Elizabeth W. Korrell



Address: 2607 Ninth Avenue West

Seattle, WA 98119

Facsimile Number: 206-266-1860

Exhibit A - Schedule of Purchasers

Exhibit B - Form of Promissory Note

Exhibit C - Purchaser Withholding Exemptions




--------------------------------------------------------------------------------




EXHIBIT A

SCHEDULE OF PURCHASERS

FIRST CLOSING


Purchaser Name and Address

Type of

Consideration

Original Principal Amount of Note

 

RS Orphan Fund, LP

388 Market Street

San Francisco, CA 94111

 

RS Orphan Offshore Fund, LP

388 Market Street

San Francisco, CA 94111

 

Cash

 

 

 

Cash

 

$79,000

 

 

 

$21,000

 

 

 

Sterling Payot Capital, LP

65 Cloudview Rd.

Sausalito, CA 94956

Forgiveness of indebtedness

$335,573.57

Robert M. Smelick

65 Cloudview Rd.

Sausalito, CA 94956

Forgiveness of indebtedness

$60,349.72

Elizabeth W. Korrell

2607 Ninth Avenue West

Seattle WA 98119

Cash

$5,000.00






--------------------------------------------------------------------------------




EXHIBIT B

 

 

FORM OF SECURED CONVERTIBLE PROMISSORY NOTE




--------------------------------------------------------------------------------




EXHIBIT C

 

PURCHASER WITHHOLDING EXEMPTIONS




--------------------------------------------------------------------------------


